  Case: 1:17-md-02804-DAP Doc #: 1844 Filed: 07/15/19 1 of 6. PageID #: 57481



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                  )   CASE NO.: 1:17MD2804
IN RE: NATIONAL PRESCRIPTION                      )
OPIATE LITIGATION                                 )   JUDGE DAN A. POLSTER
                                                  )
                                                  )   POSITION PAPER OF THE
                                                  )   DEPARTMENT OF JUSTICE AND
                                                  )   DRUG ENFORCEMENT
                                                  )   ADMINISTRATION REGARDING
                                                  )   SEALED/REDACTED DOCUMENTS

       Pursuant to the Court’s June 24, 2019 Order (ECF No. 1725), the United States

Department of Justice (DOJ) and the Drug Enforcement Administration (DEA) (collectively, the

“United States”) hereby submit this position paper to: (a) list every document that the United

States has filed on the docket redacted or sealed, (b) state whether the redactions and/or sealing

should remain in place, and (c) provide the “compelling reasons” for maintaining the seal or

redactions.

       The United States identifies the following responsive documents:

       (1) ECF No. 662: Brief in Support of Objections to Disclosure of ARCOS Data,

              Declaration, and Exhibit to Declaration (Sealed)

       This document was also filed in a redacted form (ECF No. 663), and it was later filed

with more limited redactions (ECF No. 717). The United States requests that redactions in ECF

No. 717 remain in place for the reasons stated below.

       (2) ECF No. 663: Brief in Support of Objections to Disclosure of ARCOS Data,

              Declaration, and Exhibit to Declaration (Redacted)
  Case: 1:17-md-02804-DAP Doc #: 1844 Filed: 07/15/19 2 of 6. PageID #: 57482



       At the Court’s request, the United States refiled this brief at ECF No. 717 with more

limited redactions than had been made in ECF No. 663. The United States requests that

redactions in ECF No. 717 remain in place for the reasons stated below.

       (3) ECF No. 717: Brief in Support of Objections to Disclosure of ARCOS Data,

           Declaration, and Exhibit to Declaration (Redacted)

       The United States requests that the redactions in ECF No. 717 remain in place. The

United States sought, and received, an order to file this brief under seal. (ECF. No. 656.)

Thereafter, the United States filed a redacted version (ECF No. 663) and, subsequently, a version

with more limited redactions. (ECF No. 717.) The United States also filed a lengthy brief (ECF

No. 716) in response to the Washington Post Company’s Motion for Access to the Unredacted

Brief in Support of Objections (ECF No. 672), in which the United States set forth the

compelling reasons for maintaining the redactions. This Court found that the United States had

established good cause for the redactions. (ECF No. 800.)

       The United States avers that its prior brief (ECF No. 716) adequately articulates the

“compelling reasons” as to why the redactions should be maintained. Specifically, as explained

in that brief, the DEA redacted: (1) names of the computer systems and tools that DEA uses and

a description of how it utilizes those systems and tools, and (2) the numbers and types of pending

cases that involve ARCOS data from 2006 to 2014, including specific examples.

       With respect to the first category – computer systems and tools – DEA’s ability to use

these systems and tools, the manner in which they can be used and searched, how data can be

organized or filtered, and what reports can be run to summarize the results, are internal

techniques used by DEA in furtherance of its mission. (Supplemental Declaration of John J.

Martin, ECF No. 716, Page ID #16494, ¶ 7.) Although the names of certain DEA systems and



                                                 2
  Case: 1:17-md-02804-DAP Doc #: 1844 Filed: 07/15/19 3 of 6. PageID #: 57483



tools may be in the public domain, information about their specific capabilities and how DEA

uses them in support of its mission, including its law enforcement efforts, is not publicly

available. (Id. at Page ID #16495, ¶ 10.) Disclosure of this information would reveal

investigative techniques and procedures that DEA uses and would adversely impact its mission.

(Id. at Page ID #16494, ¶ 7.) Outside entities could specifically target these systems and tools

based on the information about how the systems operate and how DEA queries them. (Id. at

Page ID #16495, ¶ 11.) This could render the systems and tools vulnerable to unlawful intrusion

and manipulation, such as by hacking. (Id.) Further, disclosing the redacted information about

how DEA uses the systems and tools and the codes could enable criminals to employ

countermeasures to avoid detection. (Id. at Page ID #16496, ¶ 14.)

       With respect to the second category – information about pending cases – this information,

consisting of the types and number of particular cases, and when they were first opened, would

give criminals insight about the specific activities that DEA monitors, as well as about what

resources DEA has at its disposal. (Id. at ¶ 17.) For example, revealing the number of open

cases each year by drug code would enable criminals to better understand the scope and focus of

the investigations that DEA conducts, how long cases remain open, which types of cases DEA is

prioritizing, and how many cases of each kind DEA has open at any given time. (Id. at Page ID

#16496-97, ¶ 18.) Access to such information would enable criminals to employ

countermeasures to avoid detection. (Id. at Page ID #16497, ¶ 19.) Importantly, none of this

information is publically available. (Id. at Page ID #16496, ¶ 16.) Further, the United States

redacted information regarding specific open matters that is also not publically available. (Id. at

Page ID #16497, ¶¶ 20-21.) Disclosing the redacted information would be detrimental to DEA’s




                                                 3
  Case: 1:17-md-02804-DAP Doc #: 1844 Filed: 07/15/19 4 of 6. PageID #: 57484



efforts to prosecute and resolve the actions because doing so would reveal the status of the

actions and the strategies that DEA is employing in the action. (Id.)

       Additionally, because this brief is related to the recent Sixth Circuit opinion, In re:

National Prescription Opiate Litig., -- F.3d---, 2019 WL 2529050 (6th Cir. 2019), the United

States respectfully requests that the Court take no action with respect to these redactions until the

Sixth Circuit mandate issues.

                                      Respectfully submitted,

                                      JODY H. HUNT
                                      Assistant Attorney General

                                      AVA ROTELL DUSTIN
                                      Executive United States Attorney
                                      Attorney for the United States
                                      Acting Under Authority Conferred by 28 U.S.C. § 515

                                By:   /s/ James R. Bennett II
                                      JAMES R. BENNETT II (OH #0071663)
                                      Assistant U.S. Attorney
                                      801 West Superior Avenue, Suite 400
                                      Cleveland, Ohio 44113-1852
                                      (216) 622-3988 (Direct)
                                      (216) 522-4982 (Facsimile)
                                      E-mail: james.bennett4@usdoj.gov

                                      /s/Natalie A. Waites
                                      Michael D. Granston
                                      Andy Mao
                                      Natalie A. Waites
                                      Kelly E. Phipps
                                      United States Department of Justice
                                      Civil Division/Fraud Section
                                      175 N Street, N.E., Room 9.1817
                                      Washington, D.C. 20002
                                      (202) 353-1284
                                      Kelly.E.Phipps@usdoj.gov



                                                  4
Case: 1:17-md-02804-DAP Doc #: 1844 Filed: 07/15/19 5 of 6. PageID #: 57485



                            Attorneys for U.S. Department of Justice
                            Drug Enforcement Administration




                                      5
  Case: 1:17-md-02804-DAP Doc #: 1844 Filed: 07/15/19 6 of 6. PageID #: 57486




                                   CERTIFICATE OF SERVICE

       I certify that on July 15, 2019, a copy of the foregoing Position Paper of the Department

of Justice and Drug Enforcement Administration Regarding Sealed/Redacted Documents was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                       /s/ James R. Bennett II
                                       JAMES R. BENNETT II
                                       Assistant U.S. Attorney



                                CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.1(f), undersigned counsel hereby certifies that the foregoing

Position Paper of the Department of Justice and Drug Enforcement Administration Regarding

Sealed/Redacted Documents is four (4) pages in length and within the limitations set by the

Court’s Order.


                                       /s/ James R. Bennett II
                                       JAMES R. BENNETT II
                                       Assistant U.S. Attorney




                                                   6
